Citation Nr: 1618431	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the Veteran's rating for atopic eczema, from 10 percent disabling to noncompensable, effective August 18, 2009, was proper. 

2.  Entitlement to a rating in excess of 10 percent for hiatal hernia with reflux esophagitis.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance of another person.

5.  Entitlement to helpless child benefits on behalf of the Veteran's son J. I., on the basis of permanent incapacity for self-support before he attained the age of 18.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to January 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to a rating in excess of 30 percent for PTSD, entitlement to SMC based on a need for regular aid and attendance of another person, and entitlement to helpless child benefits on behalf of J. I. are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondences received in October 2015, the Veteran withdrew from appellate review the issue of whether the reduction of his rating for atopic eczema, from 10 percent disabling to noncompensable, effective August 18, 2009, was proper.

2.  In correspondences received in October 2015, the Veteran withdrew from appellate review his claim of entitlement to a rating in excess of 10 percent for hiatal hernia with reflux esophagitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of whether the reduction of the Veteran's rating for atopic eczema from 10 percent disabling to noncompensable, effective August 18, 2009, was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.   The criteria for withdrawal of appeal as to the issue of entitlement to service connection for entitlement to a rating in excess of 10 percent for hiatal hernia with reflux esophagitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

In correspondences received in October 2015, the Veteran requested to withdraw all pending appeals.  Thus, this Appellant has withdrawn the appeals on these issues and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and it is dismissed.
ORDER

The appeal as to the whether the reduction of the Veteran's rating for atopic eczema, from 10 percent disabling to noncompensable, effective August 18, 2009, was proper is dismissed.

The appeal as to the issue of entitlement to service connection for entitlement to a rating in excess of 10 percent for hiatal hernia with reflux esophagitis is dismissed.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

As noted above, in correspondences received in October 2015, the Veteran requested to withdraw all pending appeals.  In a November 10, 2015 report of contact the Veteran requested to reschedule his November 2015 videoconference hearing regarding his October 19, 2009 notice of disagreement pertaining to the denial of helpless child benefits for his son.  In a November 16, 2015 statement the Veteran indicated that although he withdrew some of his compensation appeals in light of the April 2012 rating decision granting a total rating based on individual employability due to service-connected disabilities, however, he still had a pending appeals for entitlement to SMC based on the need for aid and attendance and entitlement to helpless child benefits for his son, J. I.  He further stated that he desired that his hearing, which was scheduled for November 16, 2015, be rescheduled because it interfered with a medical appointment.

In a March 2016 correspondence, VA requested clarification from the Veteran regarding which appeals he desired to withdraw.  The letter also advised the Veteran that for any appeals not withdrawn, if he did not respond to the letter his previously selection would be used to determine his choice of a hearing.  

In an April 2016 statement the Veteran filed a VA 21-526EZ indicating that he was still pursuing his appeal for an increased rating for PTSD.  The Board notes that the RO has not adjudicated the Veteran's claim for SMC.  However, a SMC claim is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Akles v. Derwinski, 1 Vet. App. 118 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a [V]eteran becomes eligible without need for a separate claim.").  Additionally, in a subsequent April 2016 statement, the Veteran stated that he still desired to pursue his appeal for helpless child benefits and that he desired an in-person hearing at the RO.  In light of the above, the Board will remand the Veteran's pending appeals for entitlement to an increased rating for PTSD, entitlement to SMC, and entitlement helpless child benefits on behalf of the Veteran's son J. I. 

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeals.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


